--------------------------------------------------------------------------------

Exhibit 10.5
 
CREDIT AND SECURITY AGREEMENT
 
 
AGREEMENT made this 8th day of November, 2007, by Nature Vision, Inc., a
Minnesota corporation (herein called “Parent”) and Nature Vision Operating,
Inc., a Minnesota corporation, (herein called “Subsidiary”) (Parent and
Subsidiary each sometimes called “Borrower” and collectively sometimes called
“Borrowers”) for the benefit of M&I Business Credit, LLC, a Minnesota limited
liability company (herein with its participants, successors and assigns, called
“Lender”).




R E C I T A L S


Lender has made loans to Parent pursuant to a Demand Term Note dated September
19, 2007 (herein called the “Note”) secured by a Security Agreement (herein
called the “Security Agreement”) and a Revolving Mortgage, Assignment of Rents,
Security Agreement and Fixture Financing Statement (herein called the
“Mortgage”).  The aforesaid loans shall also be governed by the terms of this
Agreement.


Borrowers have requested that Lender make loans to Borrower from time to time at
Lender’s sole discretion and, in connection therewith, has executed and
delivered for Lender’s benefit various ancillary and supplemental agreements and
documents (herein called the “Security Documents”), which include, without
limitation, the Note, Security Agreement and Mortgage.
 


This Agreement sets forth certain additional obligations undertaken by Borrowers
to induce Lender to make such loans.  The obligations of Borrower set forth
herein are joint and several.


Any term used in the Uniform Commercial Code (“UCC”) and not otherwise defined
in this Agreement shall have the meaning given to the term in the UCC.


ACCORDINGLY, to induce Lender to make one or more loans to Borrowers, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrowers hereby represent, warrant and agree for the benefit of
Lender that:


1.           The Loans.  Lender shall not be obligated to make any loans to
Borrowers.  All loans which Lender may determine to make under this Agreement
shall be repayable on demand.  Borrowers will comply with the following
procedure in requesting loans from Lender:


(a)           Borrowers will request loans from Lender in such manner as Lender
may from time to time prescribe.


(b)           Lender may make loans in any amount and in any manner requested
orally or in writing (i) by any officer of any Borrower; or (ii) by any person
designated as any Borrower’s agent by any officer of any Borrower in a writing
delivered to Lender; or (iii) by any person reasonably believed by Lender to be
an officer of any Borrower or such a designated agent.  Except as otherwise
instructed in writing by such officer, agent or person, Lender may disburse loan
proceeds by deposit with any bank to or for the account of any Borrower or to or
for the account of any third party designated by such officer, agent, or person,
or by an instrument payable to any Borrower or to any such third party delivered
to any such officer, agent, or person or to any such third party, or in any
other manner deemed appropriate by Lender.  All principal of and interest on
loans made by Lender shall be repayable at the offices of Lender in Minneapolis,
Minnesota, unless Lender designates a different place of payment by written
notice to Borrowers.
 
6

--------------------------------------------------------------------------------


 
(c)           Lender may make loans on the basis of Collateral available
hereunder and under the Security Documents or any other basis deemed appropriate
by Lender from time to time.  Lender may change from time to time, at its sole
discretion and without notice to Borrowers, the standards, criteria and formulae
used by Lender in determining the type and amount of Collateral eligible for
advance.  In any event, subject to change at Lender’s discretion, Borrowers
shall not request loans on the basis of the following Collateral:


(1)           Accounts receivable which are (i) disputed or subject to claims or
set offs; or (ii) progress billings; or (iii) owed by an account debtor not
located in the United States or Canada and not secured by a bank letter of
credit satisfactory to Lender in its sole discretion; or (iv) owed by an account
debtor which is the subject of any bankruptcy or insolvency proceeding or is
insolvent or has made an assignment for the benefit of creditors or has failed
or suspended or gone out of business.


(2)           Collateral which is not as warranted herein or in the Security
Documents.


(3)           Collateral which Lender, in its discretion, has declared
ineligible collateral by written notice to Borrowers.


(4)           Accounts receivable not paid within ninety (90) days after invoice
or, if Lender in its discretion has determined that a particular dated
receivable is eligible for advance, within thirty (30) days after the due date
stated.


(5)           Accounts receivable owed to Borrowers by any shareholder,
subsidiary or affiliate of any Borrower or by any person or company obligated to
pay any receivable deemed ineligible under clauses (1) through (4), if such
ineligible receivable is 10% or more of the total amount due from such person or
company.


Notwithstanding any apportionment, exclusion or segregation of Collateral made
by Lender for purposes of determining the amount or maximum amount of loans made
to Borrowers, all rights and interests of Lender hereunder and under the
Security Documents, and all other collateral rights, interests and properties
available to Lender, shall secure and may be applied to pay any or all
indebtedness of Borrowers secured thereby, in any manner or order of application
and without regard to any such apportionment, exclusion or segregation.


7

--------------------------------------------------------------------------------


 
(d)           Borrowers will pay interest on all outstanding loans under this
Agreement at an annual rate (computed on the basis of actual days elapsed in a
360-day year) which shall at all times be equal to the greater of (i) six
percent (6%) per annum, or (ii)  three-quarters percent (.75%) above the rate of
interest publicly announced by M&I Marshall & Ilsley Bank from time to time as
its prime rate (or any similar successor rate), each change in the interest rate
shall take effect simultaneously with the corresponding change in the designated
bank’s prime rate or any similar successor rate; provided that in no event shall
the Borrowers pay interest at a rate greater than the highest rate permitted by
law.  All interest shall accrue on the principal balance outstanding from time
to time and shall be payable on the first day of the next month in which accrued
and in any event on demand.  Borrowers agree that Lender may at any time or from
time to time, without further request by Borrowers, make a loan to Borrowers, or
apply the proceeds of any loans, for the purpose of paying all such interest
promptly when due.  In the computation of interest, Lender may allow two banking
days for the collection of uncollected funds.  Notwithstanding anything to the
contrary stated herein, the interest charges payable pursuant to this Paragraph
1(d) for each twelve month period shall never be less than One Hundred Twenty
Thousand Dollars ($120,000).  If for any twelve month period the interest
pursuant to Paragraph 1(d) shall be less than $120,000, Borrowers shall pay on
the anniversary date of this Agreement ending each twelve months the amount of
the difference between $120,000 and the interest charges for such twelve month
period.


(e)           In addition to any other amounts payable by Borrowers to Lender,
Borrowers agrees to pay to the Lender on the date of this Agreement and on each
anniversary date of this Agreement an annual fee equal to the greater of
Forty-Five Thousand Dollars ($45,000) or three-quarters percent (.75%) of the
maximum amount that the Lender may loan to Borrowers during the twelve (12)
months following such payment; provided, however, payment of such fee does not
obligate Lender to make any loans to Borrowers, and Lender, in its sole
discretion, shall determine if it will make loans and the amounts of any such
loans pursuant to the terms of Paragraphs 1(a) through 1(h) of this Agreement.


(f)           Lender may maintain from time to time, at its discretion,
liability records as to any and all loans made or repaid and interest accrued or
paid under this Agreement.  All entries made on any such record shall be
presumed correct until Borrowers establish the contrary.  On demand by Lender,
Borrowers will admit and certify in writing the exact principal balance which
Borrowers then assert to be outstanding to Lender for loans under this
Agreement.  Any billing statement or accounting rendered by Lender shall be
conclusive and fully binding on Borrowers unless specific written notice of
exception is given to Lender by Borrowers within thirty (30) days after its
receipt by Borrowers.


8

--------------------------------------------------------------------------------


 
(g)           Borrowers’ obligations with respect to all loans shall be fully
binding and enforceable without any note or other evidence of
indebtedness.  Nevertheless, if Lender so requests, Borrowers will duly execute
and deliver to Lender a promissory note in negotiable form payable on demand to
the order of Lender in a principal amount equal to the principal balance then
outstanding to Lender for loans under this Agreement, together with interest as
set forth in Paragraph 1(d).


(h)           In requesting any loans under this Agreement, Borrowers shall be
deemed to represent and warrant to Lender that, as of the date of the proposed
loans, (i) all of the representations and warranties made in Paragraphs 3 and 4
will be true and correct except for changes caused by trans­actions permitted
under this Agreement, and (ii) no breach or default under, and no Event of
Default defined or described in, this Agreement or any of the Security Documents
will exist.


2.           Affiliate.  For the purposes of this Agreement, “Affiliate” refers
to any corporation, partnership, individual or other entity which now or
hereafter controls, is controlled by, or is under common control with any
Borrower.  Borrowers agree that any breach, default or event of default by or
attributable to any Affiliate under any agreement between such Affiliate and
Lender shall constitute a breach of this Agreement and an Event of Default
hereunder and under the Security Documents.  “Affiliated Corporation” shall
refer to any entity that is not a natural person.


3.           Security Interest.
 
(a)          Grant of Security Interest.  Borrowers hereby assign to Lender and
grant Lender a security interest (collectively referred to as the “Security
Interests”) in the property described below, as security for the payment and
performance of each and every debt, liability and obligation of every type and
description which any Borrower may now or at any time hereafter owe to Lender
(whether such debt, liability or obligation now exists or is hereafter created
or incurred, whether it arises in a transaction involving Lender alone or in a
transaction involving other creditors of any Borrower, and whether it is direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several, and
including specifically, but not limited to, all indebtedness of any Borrower
arising under this or any other present or future loan or credit agreement,
promissory note, guaranty or other undertaking of any Borrower enforceable by
Lender; all such debts, liabilities and obligations are herein collectively
referred to as the “Obligations”).  The Security Interests shall attach to the
all of the personal property and fixtures of any Borrower (the "Collateral"),
including all proceeds and products thereof and, including, without limitation
the following:
 
 
INVENTORY:  All inventory, as such term is defined in the UCC, of every type and
description, now owned or hereafter acquired by any Borrower, including
inventory consisting of whole goods, spare parts or components, supplies or
materials and inventory acquired, held or furnished for sale, for lease or under
service contracts or for manufacture or processing, or any other purpose, and
wherever located.

 
9

--------------------------------------------------------------------------------


 
 
DOCUMENTS OF TITLE:  All warehouse receipts, bills of lading and other documents
of title of every type and description now owned or hereafter acquired by any
Borrower.



 
ACCOUNTS:  All accounts of any Borrower, as such term is defined in the UCC, now
existing or hereafter arising, including each and every right of any Borrower to
the payment of money, whether such right to payment now exists or hereafter
arises, whether such right to payment arises out of a sale, lease or other
disposition of goods or other property, out of a rendering of services, out of a
loan, out of the overpayment of taxes or other liabilities, or any other
transaction or event, whether such right to payment is created, generated or
earned by any Borrower or by some other person whose interest is subsequently
transferred to any Borrower, whether such right to payment is or is not already
earned by performance, and howsoever such right to payment may be evidenced,
together with all other rights and interests (including all liens, security
interests and guaranties) which any Borrower may at any time have by law or
agreement against any account debtor or other person obligated to make any such
payment or against any property of such account debtor or other person; all
contract rights, chattel papers, bonds, notes and other debt instruments, and
all loans and obligations receivable, tax refunds and other rights to payment in
the nature of general intangibles; all checking accounts, savings accounts and
other depository accounts and all savings certificates and certificates of
deposit maintained with or issued by Lender or any other bank or other financial
institution.



 
EQUIPMENT AND FIXTURES:  All equipment, as such term is defined in the UCC, now
owned or hereafter acquired by any Borrower and all fixtures of every type and
description now owned or hereafter acquired by any Borrower, including (without
limitation) all present and future machinery, vehicles, furniture, fixtures,
manufacturing equipment, shop equipment, office and recordkeeping equipment,
parts, tools, supplies and all other goods (except inventory) used or bought for
use by any Borrower for any business or enterprise; including (without
limitation) all goods that are or may be attached or affixed or otherwise become
fixtures upon any real property; and including specifically (without limitation)
the goods described in any equipment schedule or list herewith or hereafter
furnished to Lender by any Borrower, all accessions attachments, parts and
repairs now or hereafter attached or affixed or used in connection with
equipment, all substitutions and replacements thereof, and all like or similar
property now owned or hereafter acquired by any Borrower.  (No such schedule or
list need be furnished in order for the security interest granted herein to be
valid as to all of Borrower's equipment.)



 
INVESTMENT PROPERTY:  All investment property, as such term is defined in the
UCC, whether now owned or hereafter acquired by any Borrower, including (without
limitation) all securities, security entitlements, securities accounts,
commodity contracts, commodity accounts, stocks, bonds, mutual fund shares,
money market shares and U.S. Government securities.

 
10

--------------------------------------------------------------------------------


 
 
GENERAL INTANGIBLES:  All general intangibles of every type and description now
owned or hereafter acquired by any Borrower, including (without limitation) all
present and future intellectual property, proprietary rights, foreign and
domestic patents, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade dress, mask works, copyrights,
trade names, trade secrets, shop drawings, engineering drawings, blueprints,
specifications, parts lists, manuals, operating instructions, customer or
supplier lists and contracts, licenses, permits, franchises, the right to use
Borrowers’ corporate names, and the goodwill of Borrowers’ businesses.



 
MISCELLANEOUS COLLATERAL:  All instruments, chattel paper, deposit accounts,
documents, goods, letter-of-credit rights, letters of credit, all sums on
deposit in any collateral account, and any items in any lockbox, now existing or
hereafter arising, and any money or other assets of any Borrower that come into
the possession, custody or control of the Lender.



(b)           Representations, Warranties and Covenants.  Borrowers represent,
warrant and covenant as follows:


(1)           Borrowers have (or will have at the time it acquires rights in
Collateral hereafter arising) and will maintain so long as the Security
Interests may remain outstanding, absolute title to each item of Collateral and
all proceeds thereof, free and clear of all interests, liens, attachments,
encumbrances and security interests except the Security Interests and as
provided herein and except as Lender may otherwise agree in writing.  Borrowers
will defend the Collateral against all claims or demands of all persons (other
than Lender) claiming the Collateral or any interest therein.  Borrowers will
not sell or otherwise dispose of the Collateral or any interest therein, except
the sale of inventory in the ordinary course of Borrowers’ business, without
Lender’s prior written consent.  Borrowers’ interest in the Collateral is freely
transferable to any person, without condition, limitation, jurisdiction or
restriction of governmental authority, or any other qualification whatsoever.


(2)           Borrowers’ exact legal names and federal employer identification
and organization identification numbers are as set forth below and state of
organization is as set forth above.  Borrowers do business solely under their
own name and the trade names (if any) set forth below.  The places of business
and chief executive office of Borrowers are located at the address(es) set forth
below, and all tangible Collateral is located at such address(es), except for
inventory in transit and inventory and tooling in the possession of vendors in
China.  All of Borrowers’ records relating to their business or the Collateral
are kept at its chief executive office.  Borrowers will not permit any tangible
Collateral or any records pertaining to Collateral to be located in any state or
area in which, in the event of such location, a financing statement covering
such Collateral would be required to be, but has not in fact been, filed in
order to perfect the Security Interests.  Borrowers will not change their names,
articles of incorporation or jurisdiction of organization without prior written
consent of Lender.  Borrowers will not change their identity or corporate
structure or the location of their place of business, without prior written
notice to Lender.


11

--------------------------------------------------------------------------------


 
(3)           None of the Collateral is or will become a fixture on real estate,
unless a sufficient fixture filing is in effect with respect thereto.


(4)           Each account and other right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing
Collateral is (or, in the case of all future Collateral, will be when arising or
issued) the valid, genuine and legally enforceable obligation, subject to no
defense, setoff or counterclaim, of the account debtor or other obligor named
therein or in Borrowers’ records pertaining thereto as being obligated to pay
such obligation.  Borrowers will not agree to modify, amend, subordinate, cancel
or terminate the obligation of any such account debtor or other obligor, without
Lender’s prior written consent.


(5)           Borrowers will keep all tangible Collateral in good repair,
working order and condition, normal depreciation, wear and tear excepted, and
will, from time to time, replace any worn, broken or defective parts.


(6)           Borrowers will promptly pay all taxes and other governmental
charges levied or assessed upon or against any Collateral or upon or against the
creation, perfection or continuance of the Security Interests.


(7)           Borrowers will keep all Collateral free and clear of all security
interests, liens and encumbrances except the Security Interests and as provided
herein and except other security interests approved in writing by Lender.


(8)           Borrowers will at all reasonable times permit Lender or its
representatives to examine or inspect any Collateral, or any evidence of
Collateral, wherever located.


(9)           Borrowers will promptly notify Lender of any loss of or material
damage to any Collateral or of any substantial adverse change, known to
Borrowers, in any Collateral or the prospect of payment thereof.


(10)         Upon request by Lender, whether such request is made before or
after the occurrence of any Event of Default, Borrowers will promptly deliver to
Lender in pledge all instruments, documents and chattel paper constituting
Collateral, duly endorsed or assigned by Borrowers.


(11)         Borrowers will at all times keep all tangible Collateral insured
against risks of fire (including so-called extended coverage), theft, collision
(for Collateral consisting of motor vehicles) and such other risks and in such
amounts as Lender may reasonably request, with any loss payable to Lender to the
extent of its interest.


12

--------------------------------------------------------------------------------


 
(12)          Borrowers will use and keep the Collateral, and will require that
others use and keep the Collateral, only for lawful purposes, without violation
of any federal, state or local law, statute or ordinance.


(13)          Borrowers from time to time will execute and deliver or endorse
any and all instruments, documents, conveyances, assignments, security
agreements, financing statements and other agreements and writings which Lender
may reasonably request in order to secure, protect, perfect or enforce the
Security Interests or the rights of Lender under this Agreement (but any failure
to request or assure that Borrowers execute, deliver or endorse any such item
shall not affect or impair the validity, sufficiency or enforceability of this
Agreement and the Security Interests, regardless of whether any such item was or
was not executed, delivered or endorsed in a similar context or on a prior
occasion).


(14)          Promptly upon knowledge thereof, the Borrowers will deliver to
Lender notice of any commercial tort claims it may bring against any person,
including the name and address of each defendant, a summary of the facts, an
estimate of Borrowers’ damages, copies of any complaint or demand letter
submitted by Borrowers, and such other information as the Lender may
request.  Upon request by Lender, Borrowers will grant the Lender a security
interest in all commercial tort claims it may have against any person.


(15)          The proper place to file financing statements to perfect the
Security Interests other than in Collateral which are fixtures is the Office of
Secretary of State of Minnesota and the proper place to file a financing
statement to perfect the Security Interest in Collateral which are fixtures is
the County Recorder of Crow Wing County, Minnesota. When the financing
statements prepared by Lender are filed there, Lender will have valid and
perfected Security Interests in the Collateral, subject to no prior security
interest, assignment, lien or encumbrance (except interests, if any,
specifically approved by Lender in writing).


If any Borrower at any time fails to perform or observe any of the foregoing
agreements, and if such failure shall continue for a period of ten (10) calendar
days after Lender gives Borrowers written notice thereof (or in the case of the
agreements contained in Paragraphs 3(b)(7) and 3(b)(11) above, immediately upon
the occurrence of such failure, without notice or lapse of time), Lender may,
but need not, perform or observe such agreement on behalf and in the name, place
and stead of Borrowers (or, at Lender’s option, in the name of Lender) and may,
but need not, take any and all other actions which Lender may reasonably deem
necessary to cure or correct such failure (including, without limitation, the
payment of taxes, the satisfaction of security interests, liens or encumbrances,
the performance of obligations owed to account debtors or other obligors, the
procurement and maintenance of insurance, the execution of assignments, security
agreements and financing statements, and the endorsement of instruments); and
Borrowers shall thereupon pay to Lender on demand the amount of all monies
expended and all costs and expenses (including reasonable attorneys’ fees and
legal expenses) incurred by Lender in connection with or as a result of the
performance or observance of such agreements or the taking of such action by
Lender, together with interest thereon from the date expended or incurred at the
highest lawful rate then applicable to any of the Obligations.  To facilitate
the performance or observance by Lender of such agreements of Borrowers,
Borrowers hereby irrevocably appoint Lender, or the delegate of Lender, acting
alone, as the attorney-in-fact of Borrower with the right (but not the duty)
from time to time to create, prepare, complete, execute, deliver, endorse or
file in the name and on behalf of Borrowers any and all instruments, documents,
assignments, security agreements, financing statements, applications for
insurance and other agreements and writings required to be obtained, executed,
delivered or endorsed by Borrowers under this Paragraph 3(b).


13

--------------------------------------------------------------------------------


 
(c)           Proceeds; Collateral Account.  Borrowers agree to deliver to
Lender, or, at Lender’s option, to deposit in one or more special collateral
accounts maintained for Lender by any bank reasonably satisfactory to Lender,
all proceeds of cash sales of inventory, all collections on accounts, contract
rights, chattel paper and other rights to payment constituting Collateral, and
all other cash proceeds of Collateral, immediately upon receipt thereof, in the
form received, except for Borrowers’ endorsement when deemed necessary.  Without
limiting the foregoing, Borrowers further agree upon Lender’s request to
establish a lockbox and related services with a financial institution approved
by Lender for the collection and processing of all accounts and other payment
rights of Borrowers.  Once established, such lockbox service may not be
terminated without Lender’s written approval and the proceeds of all related
collections shall be remitted to Lender’s collateral account in accordance with
Lender’s instructions.  Amounts deposited in a collateral account shall not bear
interest and shall not be subject to withdrawal by Borrower, except after full
payment and discharge of all Obligations.  All such collections shall constitute
proceeds of Collateral and shall not constitute payment of any
Obligation.  Until delivered to Lender or deposited in a collateral account, all
proceeds or collections of Collateral shall be held in trust by Borrowers for
and as the property of Lender and shall not be commingled with any funds or
property of Borrowers.  Lender may deposit any and all collections received by
it from Borrowers or out of any collateral account in Lender’s general account
and may commingle such collections with other property of Lender or any other
person.  All items shall be delivered to Lender or deposited in any collateral
account subject to final payment.  If any such item is returned uncollected,
Borrowers will immediately pay Lender, or, for items deposited in a collateral
account, the bank maintaining such account, the amount of that item, or such
bank in its discretion may charge any uncollected item to Borrowers’ commercial
account or other account.  Borrower shall be liable as an endorser on all items
deposited in any collateral account, whether or not in fact endorsed by
Borrowers.  Lender from time to time at its discretion may apply funds on
deposit in any collateral account to the payment of any or all Obligations, in
any order or manner of application satisfactory to Lender.


14

--------------------------------------------------------------------------------


 
(d)           Collection Rights of Lender.  In addition to the rights of Lender
under Paragraph 3(c), with respect to any and all rights to payment constituting
Collateral, Lender may at any time either before or after the occurrence of an
Event of Default under Paragraph 7 notify any account debtor or other person
obligated to pay the amount due that such right to payment has been assigned or
transferred to Lender for security and shall be paid directly to
Lender.  Borrowers will join in giving such notice, if Lender so requests.  At
any time after Borrowers or Lender give such notice to an account debtor or
other obligor, Lender may, but need not, in Lender’s name or in Borrowers’ name,
(i) demand, sue for, collect or receive any money or property at any time
payable or receivable on account of, or securing, any such right to payment, or
grant any extension to, make any compromise or settlement with or otherwise
agree to waive, modify, amend or change the obligations (including collateral
obligations) of any such account debtor or other obligor; and (ii) as agent and
attorney-in-fact of Borrowers notify the United States Postal Service to change
the address for delivery of Borrowers’ mail to any address designated by Lender
and otherwise intercept, receive, open and dispose of Borrowers’ mail, applying
all Collateral as permitted under this Agreement and holding all other mail for
Borrower’s account or forwarding such mail to Borrowers’ last known address.


(e)           Assignment of Insurance.  As additional security for the payment
and performance of the Obligations, Borrowers hereby assign to Lender any and
all monies (including, without limitation, proceeds of insurance and refunds of
unearned premiums) due or to become due under, and all other rights of Borrowers
with respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto (excluding any life insurance), and Borrowers
hereby direct the issuer of any such policy to pay all such monies directly to
Lender.  At any time, whether before or after the occurrence of any Event of
Default, Lender may (but need not), in Lender’s name or in Borrowers’ names,
execute and deliver proofs of claim, receive all such monies, endorse checks and
other instruments representing payment of such monies, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.


(f)           Filing of Financing Statements.  Borrowers authorize Lender to
file financing statements describing the Collateral and describing any other
statutory liens held by Lender.


(g)           Verification.  At any time or from time to time, under its own
name or under a trade name, Lender may (but shall not be obligated to) send to
and discuss with Borrowers’ account debtors requests for verification of amounts
owed to Borrowers.  If Lender so requests at any time, Borrowers will send
requests for verification to its account debtors or join in any requests for
verification sent by Lender.


(h)           Surplus and Deficiency; Care of Collateral.  This Agreement does
not contemplate a sale of accounts, contract rights or chattel paper, and, as
provided by law, Borrowers are entitled to any surplus and shall remain liable
for any deficiency.  Lender’s duty of care with respect to Collateral in its
possession (as imposed by law) shall be deemed fulfilled if it exercises
reasonable care in physically keeping such Collateral, or in the case of
Collateral in the custody or possession of a bailee or other third person,
exercises reasonable care in the selection of the bailee or other third person,
and Lender need not otherwise preserve, protect, insure or care for any
Collateral.  Lender shall not be obligated to preserve any rights Borrowers may
have against prior parties, to realize on the Collateral at all or in any
particular manner or order or to apply any cash proceeds of the Collateral in
any particular order of application.


15

--------------------------------------------------------------------------------


 
4.           Representations and Warranties.  Borrowers represent and warrant to
Lender that:


(a)           Each Borrower is a corporation duly organized and existing in good
standing under the laws of the State of Minnesota. Each Borrower has the
corporate power to own its property and to carry on its business as now
conducted and is duly qualified to do business in all states in which such
qualification is required.  Since September 2004, the formal corporate names of
the Borrowers have been Nature Vision, Inc and Nature Vision Operating,
Inc.  Borrowers do not own any capital stock of any corporation or equity or any
entity, except that Parent owns all of the issued and outstanding stock of
Subsidiary.


(b)           Each Borrower is duly authorized and empowered to execute, deliver
and perform this Agreement and the Security Documents and to borrow money from
Lender.


(c)           The execution and delivery of this Agreement and the Security
Documents, and the performance by each Borrower of its obligations thereunder,
do not and will not violate or conflict with any provision of law or the
Articles of Incorporation or By-Laws of any Borrower and do not and will not
violate or conflict with, or cause any default or event of default to occur
under, any agreement binding upon any Borrower.


(d)           The execution and delivery of this Agreement and the Security
Documents have been duly approved by all necessary action of the directors and
shareholders of each Borrower; and this Agreement and the Security Documents
have in fact been duly executed and delivered by each Borrower and constitute
its lawful and binding obligations, legally enforceable against it in accordance
with their respective terms (sub­ject to laws generally affecting the
enforcement of creditors’ rights).


(e)           No litigation, tax claims or governmental proceedings are pending
or are threatened against any Borrower or any Affiliate and no judgment or order
of any court or administrative agency is outstanding against any Borrower or any
Affiliate.


(f)           The transaction evidenced by this Agreement does not violate any
law pertaining to usury or the payment of interest on loans.


(g)           The authorization, execution, delivery and performance of this
Agreement and the Security Documents are not and will not be subject to the
jurisdiction, approval or consent of, or to any requirement of registration with
or notification to, any federal, state or local regulatory body or
administrative agency.


16

--------------------------------------------------------------------------------


 
(h)           The conduct of its business by Borrowers are not subject to
registration with, notification to, or regulation, licensing, franchising,
consent or approval by any state or federal governmental authority or
administrative agency, except general laws and regulations which are not related
or applicable particularly or uniquely to the type of business conducted by
Borrowers, which do not materially restrict or limit the business of Borrowers,
and with which Borrowers are in full compliance.  All registrations and
notifications required to be made, and all licenses, franchises, permits,
operating certificates, approvals and consents required to be issued, to enter
into or conduct such business have been duly and lawfully made or obtained and
issued, and all terms and conditions set forth therein or imposed thereby have
been duly met and complied with.


(i)           To the best knowledge of Borrowers based upon reasonable inquiry,
no director, shareholder, officer, employee or agent of, or consultant to,
Borrower is prohibited by law, by regulation, by contract, or by the terms of
any license, franchise, permit, certificate, approval or consent from
participating in the business of Borrowers as director, shareholder, partner,
officer, employee or agent of, or as consultant to, Borrowers, or is the subject
of any pending or, to Borrowers’ best knowledge, threatened proceeding which, if
determined adversely, would or could result in such a prohibition.


(j)           All assets of Borrowers and any Affiliate are free and clear of
liens, security interests and encumbrances, except those permitted under
Paragraph 6(b).


(k)           Borrowers and all Affiliates have filed all federal and state tax
returns which are required to be filed, and all taxes shown as due thereon have
been paid.  Borrowers and all Affiliates have paid or caused to be paid to the
proper authorities when due all federal, state and local taxes required to be
withheld by them.


(l)           Borrowers have furnished to Lender the financial statements
described below for the periods described below:


December 31, 2005
December 31, 2006
September 30, 2007


These statements were prepared in accordance with generally accepted accounting
principles consistently maintained, present fairly the financial condition of
Borrowers as at the dates thereof, and disclose fully all liabilities of
Borrowers, whether or not contingent, with respect to any pension plan.  Since
the date of the most recent financial statement, there has been no material
adverse change in the financial condition of Borrowers.


17

--------------------------------------------------------------------------------


 
(m)           Each qualified retirement plan of Borrowers presently conforms to
and is administered in a manner consistent with the Employee Retirement Income
Security Act of 1974.


(n)           Borrowers will not request or maintain any credit for the purpose
of purchasing or carrying any security, within the meaning of Regulations T, U
or X of the Board of Governors of the Federal Reserve System.


5.           Affirmative Covenants.  Borrowers covenant and agree that they
will:


(a)           Use the proceeds of any and all loans made by Lender solely for
lawful and proper corporate purposes of the Borrowers.


(b)           Pay all taxes, assessments and governmental charges prior to the
time when any penalties or interest accrue, unless contested in good faith with
an adequate reserve for payment; and pay to the proper authorities when due all
federal, state and local taxes required to be withheld by then.


(c)           Continue the conduct of their business; maintain their corporate
existence; maintain all rights, licenses and franchises; and comply with all
applicable laws and regulations.


(d)           Maintain their property in good working order and condition and
make all needful and proper repairs, replace­ments, additions and improvements
thereto.


(e)           Deliver to Lender:


(1)           Within ninety (90) days after the end of each fiscal year, a
statement of Borrowers’ financial condition as at the end of such fiscal year
and a statement of earnings and retained earnings of Borrowers for such fiscal
year, with comparative figures for the preceding fiscal year, prepared, if
Lender so requests, on a consolidating and consolidated basis to include any
Affiliated Corporation, certified without qualification by independent certified
public accountants acceptable to Lender.


(2)           Within twenty (20) days after the end of each fiscal month, a
statement of Borrowers’ financial condition and an operating statement and
statement of earnings and retained earnings of Borrowers for such month, in each
case with comparative figures for the same month in the preceding fiscal year,
prepared on the same basis as the most recent annual statement provided pursuant
to clause (1) above, certified by an officer of any Borrower.


(3)           Within twenty (20) days after the end of each fiscal month a
compliance certificate certified by an officer of any Borrower in form
acceptable to Lender.


(4)           Within fifteen (15) days after the end of each month, an aging of
Borrowers’ accounts receivable as at the end of such month.


18

--------------------------------------------------------------------------------


 
(5)           Within fifteen (15) days after the end of each month, an inventory
certification report as at the end of such month.


(6)           Within fifteen (15) days after the end of each month, an aging of
Borrowers’ accounts payable as at the end of such month.


(7)           Immediately upon filing, any reports filed with any regulatory
agency, including the Securities and Exchange Commission or any exchange wherein
Borrowers’ securities are registered.


(8)           Immediately upon mailing, any notices, reports or other mailings
sent to any Borrower’s shareholders.


(9)           From time to time, any and all receivables, schedules, collection
reports, equipment schedules, copies of invoices to account debtors and shipment
documents and delivery receipts for goods sold, and other material, reports,
records or information required by Lender.


(f)           Permit any officer, employee, attorney or accountant for Lender to
audit, review, make extracts from, or copy any and all corporate and financial
books, records and properties of Borrowers at all times during ordinary business
hours, to send and discuss with account debtors and other obligors’ requests for
verification of amounts owed to Borrowers, and to discuss the affairs of
Borrowers with any of its directors, officers, employees or agents.


(g)           Maintain property, liability, business interruption, workman’s
compensation and other forms of insurance in reasonable amounts designated at
any time or from time to time by Lender.


(h)           At all times maintain the consolidated book net worth of Borrowers
plus subordinated debt and Borrowers’ consolidated tangible net worth (excluding
all assets designated by Lender as intangible) plus subordinated debt, as
determined in accordance with generally accepted accounting principles, at
amounts equal to or in excess of the amounts set forth in the table below:



 
Book Net Worth Plus Subordinated Debt
Tangible Net Worth Plus Subordinated Debt
From date of this Agreement through 12/30/07
$5,250,000
$3,750,000
As of 12/31/07
$6,000,000, plus upon its sale, the recorded gain on the Parent’s sale of its
New Hope, MN facility
$4,500,000, upon its sale, the recorded gain on the Parent’s sale of its New
Hope, MN facility
From January 31, 2008 and thereafter
See below
See below

 
19

--------------------------------------------------------------------------------


 
During each month of fiscal year 2008 and for each fiscal year thereafter, the
Book Net Worth and Tangible Net Worth Covenants shall be adjusted to be equal to
the following:


 
(a)
Each such covenant shall be equal to the Borrower’s final Book Net Worth and
Tangible Net Worth as of the end of the immediately preceding fiscal year,
plus/minus (i) an amount equal to the year-to-date budgeted net income or loss
approved by the Borrower’s Board of Directors for the then applicable fiscal
year (the “Board-Approved Budget”), minus (ii) 25% of the budgeted year-end net
income of the Borrower as set forth in the Board-Approved Budget, plus (iii)
upon its sale, the recorded gain on the Parent’s sale of its New Hope, MN
facility; provided however, that notwithstanding the above, the Board-Approved
Budget must indicate that the Borrowers’ Book Net Worth and Tangible Net Worth
as of the then applicable fiscal year end will be at least $100,000 greater than
the Borrowers’ Book Net Worth and Tangible Net Worth as of the immediately
preceding fiscal year end, exclusive of gain on the sale of the Parent’s New
Hope facility.



The Borrower agrees that it shall deliver the Board-Approved Budget to the
Lender on or before January 20th of each fiscal year.


(i)           Notify Lender promptly of (i) any disputes or claims by customers
of Borrowers; (ii) any goods returned to or recovered by Borrowers; (iii) any
change in the persons constituting the officers and directors of Borrowers; and
(iv) the occurrence of any breach, default or event of default by or
attributable to any Borrower under this Agreement or any of the Security
Documents.


(j)           Cause to be maintained in force for the benefit of Lender a
Support Agreement with Jeffrey P. Zernov.


(k)           Until the real estate described in the Revolving Mortgage,
Assignment of Rents, Security Agreement and Fixture Financing Statement dated
September 12, 2007 is sold and proceeds thereof of not less than $2,000,000 is
applied to reduce the Indebtedness, the outstanding Indebtedness of Borrowers to
Lender may at no time exceed the amount of Collateral eligible for loan advance
as determined by Lender’s standards, criteria and formulae then in effect less
$500,000.


6.           Negative Covenants.  Borrowers covenant and agree that they will
not, except with the prior written approval of Lender:


(a)           Become or remain liable in any manner in respect of any
indebtedness or contractual liability (including, without limitation, notes,
bonds, debentures, loans, guaran­ties, obligations of partnerships, and pension
liabilities, in each case whether or not contingent and whether or not
subordinated), except:


(1)           Indebtedness arising under this Agreement;


20

--------------------------------------------------------------------------------


 
(2)           Unsecured indebtedness, other than for money borrowed or for the
purchase of a capital asset, incurred in the ordinary course of its business,
which becomes due and must be fully satisfied within twelve months after the
date on which it is incurred;


(3)           Unsecured indebtedness, in an amount not exceeding One Million
Dollars ($1,000,000) at any one time outstanding, which is fully subordinated in
right of payment to all indebtedness owed to Lender pursuant to a subordination
agreement accepted or approved in writing by Lender;


(4)           Indebtedness arising out of the lease or purchase of goods
constituting equipment and either unse­cured or secured only by a purchase money
security interest securing purchase money indebtedness, but in any event only if
such equipment is acquired in compliance with Paragraph 6(c); and


(5)           Presently outstanding unsecured borrowings for the amounts of Five
Hundred Thousand Dollars ($500,000) from Cass Creek and One Hundred Thousand
Dollars ($100,000) from William Sherwood.


(6)           Other presently outstanding unsecured borrowings, if any,
disclosed in the financial statements referred to in Paragraph 4(m), but not
including any extensions or renewals thereof.


(b)           Create, incur or cause to exist any mortgage, security interest,
encumbrance, lien or other charge of any kind upon any of its property or
assets, whether now owned or hereafter acquired, except:


(1)           The interests created by this Agreement and the Security
Documents;


(2)           Liens for taxes or assessments not yet due or contested in good
faith by appropriate proceedings;


(3)           A purchase money security interest or lessor’s interest securing
indebtedness permitted to be outstanding or incurred under Paragraph 6(a)(4);


(4)           Security interests approved by Lender in writing; and


(5)           Other liens, charges and encumbrances incidental to the conduct of
its business or the ownership of its property which were not incurred in
connection with the borrowing of money or the purchase of property on credit and
which do not in the aggregate materially detract from the value of its property
or materially impair the use thereof in its business.


(c)           Expend or contract to expend, in any one calendar year, more than
Five Hundred Thousand Dollars ($500,000) in the aggregate or more than Fifty
Thousand Dollars ($50,000) in any one transaction for the lease, purchase or
other acquisition of any capital asset, or for the lease of any other asset,
whether payable currently or in the future.


21

--------------------------------------------------------------------------------


 
(d)           Sell, lease or otherwise dispose of all or any substantial part of
its property, except as expressly permitted hereunder or under the Security
Documents.


(e)           Consolidate or merge with any other corporation; or acquire any
business; or acquire stock of any corpora­tion; or enter into any other
partnership or joint venture.


(f)           Substantially alter the nature of the business in which they are
engaged.


(g)           Declare or pay any dividends (except dividends payable solely in
its capital stock), or purchase or redeem any of its capital stock, or otherwise
distribute any property on account of its capital stock; or enter into any
agreement therefor.


(h)           Purchase stock or securities of, extend credit to or make
investments in, become liable as surety for, or guarantee or endorse any
obligation of, any person, firm or corporation, except investments in direct
obligations of the United States and commercial bank deposits and extensions of
credit reflected by trade accounts receivable arising for goods sold by
Borrowers in the ordinary course of its business.


(i)           After notice from Lender, grant any discount, credit or allowance
to any customer of Borrowers or accept any return of goods sold.


(j)           In any manner transfer any property without prior or present
receipt of full and adequate consideration.


(k)           Permit more than Ten Thousand Dollars ($10,000) in the aggregate
to be owing to Borrowers by the officers, directors or shareholders of any
Borrower or any Affiliated Corporation, or members of their families, on account
of any loan, travel advance, credit sale or other transaction or event.


(l)           Pay excessive or unreasonable salaries, bonuses, commissions,
consultant fees, or other compensation; or increase the salary, bonus,
commissions, consultant fees or other compensation of any director, officer, or
consultant, or any member of their families, by more than ten percent (10%) in
any one year, either individually or for all such persons in the aggregate, or
pay any such increase from any source other than profits earned in the year of
payment.


(m)           Permit any breach, default or event of default to occur under any
note, loan agreement, indenture, lease, mortgage, contract for deed, security
agreement or other contractual obligation binding upon any Borrower.


(n)           Permit a “Change of Control” to occur.  As used herein, Change of
Control means a change of thirty percent (30%) or more in the power to vote the
equity interests of the Borrowers or Jeffrey P. Zernov ceases to actively manage
the Borrowers’ day to day business activities.


22

--------------------------------------------------------------------------------


 
7.           Event of Default.  Any breach of any representation, warranty, or
agreement of any Borrower set forth herein or in the Security Documents or in
any other instrument or agreement securing any of the Obligations shall
constitute an Event of Default hereunder and under the Security Documents.


8.           Remedies upon Default.  Upon the occurrence of any Event of
Default, and at any time thereafter unless and until such Event of Default is
waived in writing by Lender, Lender may exercise one or several or all of the
following rights and remedies:


(a)           Lender may terminate this Agreement with immediate effectiveness
and without notice or lapse of time.  Notwithstanding such termination, all
claims, rights and security interests of Lender and all debts, liabilities,
obligations and duties of Borrowers shall remain in full force and effect.


(b)           Lender may exercise and enforce any and all rights and remedies
available upon default to a secured party under the Uniform Commercial Code,
including, without limitation, the right to take possession of Collateral, or
any evidence thereof, proceeding without judicial process (without a prior
hearing or notice thereof, which Borrowers hereby expressly waive) and the right
to sell, lease or otherwise dispose of any or all of the Collateral, and in
connection therewith Borrowers will on demand assemble the Collateral and make
it available to Lender at a place to be designated by Lender which is reasonably
convenient to all parties.  If notice to Borrowers of any intended disposition
of Collateral or any other intended action is required by law in a particular
instance, such notice shall be deemed commercially reasonable if given (in the
manner specified in Paragraph 13(a)) at least ten calendar days prior to the
date of intended disposition or other action.  For the purpose of enabling
Lender to exercise such rights and remedies:


(1)           Borrowers hereby grant Lender (in addition to Lender’s security
interest in general intangibles) a nonexclusive license to use, sell or
otherwise exploit in any manner any and all trade names, trademarks, patents,
copyrights, licenses and other intangible properties necessary, appropriate or
useful in the enforcement of the Security Interests; and


(2)           Borrowers hereby grant Lender the right to possess and hold all
premises owned, leased or held by Borrowers upon which any Collateral is or may
be located (the “Premises”), subject to the following terms and conditions:


(A)           Lender may take possession of the Premises upon the occurrence of
an Event of Default.


(B)           Lender may use the Premises only to hold, process, manufacture and
sell or otherwise dispose of goods which are inventory, or to provide services
under contracts for receivables, or to use, operate, store, liquidate or realize
upon goods which are equipment or any other Collateral granted under this
Agreement and for other purposes which Lender may in good faith deem to be
related or incidental purposes.


23

--------------------------------------------------------------------------------


 
(C)          The right of Lender to hold the Premises shall cease and terminate
upon the earlier of (i) payment in full and discharge of all Obligations, or
(ii) final sale or disposition of all goods constituting Collateral (including
both inventory and equipment) and delivery of all such goods to purchasers.


(D)          Lender shall not be obligated to pay or account for any rent or
other compensation for this grant or for the possession, occupancy or use of any
of the Premises.


(E)           Borrowers acknowledges and agrees that the breach of this grant is
not fully compensable by money damages, and that, accordingly, this grant may be
enforced by an action for specific performance.


(c)           Lender may exercise or enforce any and all other rights or
remedies available by law or agreement against the Collateral, against
Borrowers, or against any other person or property.


9.              Acceleration Upon Bankruptcy.  All of the Obligations shall be
immediately and automatically due and payable, without further act or condition,
if any case under the United States Bankruptcy Code is commenced voluntarily by
any Borrower or involuntarily against any Borrower.


10.            Setoff.  Borrowers agree that Lender may at any time or from time
to time, at its sole discretion and without demand and without notice to anyone,
set off any deposit or other liability owed to any Borrower by Lender, whether
or not due, against any indebtedness owed to Lender by Borrowers (for loans
under this Agreement or for any other transaction or event), whether or not
due.  In addition, each person holding a participating interest in any loans
made to any Borrower by Lender shall have the right to appropriate or set off
any deposit or other liability then owed by such person to Borrower, whether or
not due, and apply the same to the payment of said participating interest, as
fully as if such person had lent directly to such Borrower the amount of such
participating interest.


11.            Termination by Borrower.  So long as Lender, in its sole
discretion, is willing to make loans to Borrowers for ordi­nary working capital
purposes subject to the availability of Col­lateral deemed eligible by Lender,
Borrowers may terminate this Agreement and (subject to payment and performance
of all outstan­ding secured obligations) may obtain any release or termination
of the Security Documents to which Borrowers are otherwise entitled by law,
effective only on the third or any subsequent anniversary date of this
Agreement, and then only if Lender receives at least 60 days prior written
notice of Borrowers’ intent to terminate this Agreement effective on such
anniversary date.  Upon any such termination, all obligations of Borrowers under
this Agreement and the Security Documents shall remain in full force and effect
until all indebtedness arising under this Agreement and all other debts,
liabilities and obligations of Borrowers secured hereby, or by the Security
Documents or any other collateral security have been fully paid and satisfied.


24

--------------------------------------------------------------------------------


 
12.            Reservation of Right to Make Demand and to Refuse to
Lend.  Notwithstanding any other provisions contained herein, Borrowers
acknowledge that Lender reserves the right to demand immediate payment of any or
all loans and the interest thereon and of all other obligations of Borrowers
payable on demand, and the right to refuse to make any loans hereunder, whether
or not (a) an Event of Default has occurred hereunder, (b) Borrowers have failed
to comply with the terms of this Agreement or the Security Documents, (c)
Borrowers’ financial or other condition has changed, (d) Lender has at that time
or in connection with any previous demand or refusal to lend given notice of its
intention to make demand or to refuse to lend or (e) such demand or refusal to
lend shall not cause any loss or damage to Borrowers.


13.            Miscellaneous.  Borrowers agree that:


(a)           This Agreement can be waived, amended, terminated or discharged,
and the Security Interests can be released, only explicitly in a writing signed
by Lender.  A waiver so signed shall be effective only in the specific instance
and for the specific purpose given.  Mere delay or failure to act shall not
preclude the exercise or enforcement of any rights and remedies available to
Lender.  All rights and remedies of Lender shall be cumulative and may be
exercised singularly in any order or sequence, or concurrently, at Lender’s
option, and the exercise or enforcement of any such right or remedy shall
neither be a condition to nor bar the exercise of enforcement of any other.  All
notices to be given to Borrowers shall be deemed sufficiently given if actually
received by any officer of any Borrower or if delivered or mailed by registered,
certified or ordinary mail, postage prepaid, to Borrowers at their address set
forth below or at its most recent address shown on Lender’s records.


(b)           Borrowers will furnish to Lender, prior to the first advance
hereunder, (i) a certified copy of resolutions of the directors and, if
required, the shareholders of Borrower, authorizing the execution, delivery and
performance of this Agreement and the Security Documents; (ii) a certificate of
an officer of Borrowers confirming the representations and warranties set forth
in Paragraphs 3 and 4; (iii) a written opinion of Borrowers’ independent legal
counsel, addressed to Lender, confirming to the satisfaction of Lender the
representations and warranties set forth in clause (b)(15) of Paragraph 3 and
clauses (a) through (h) of Paragraph 4; and (iv) currently certified copies of
the Articles of Incorporation and Bylaws of Borrowers and a Certificate of Good
Standing issued as to Borrowers by the Secretary of State of the state of its
incorporation and (v) all certificates of insurance and insurance endorsements
required hereunder and under the Security Documents; and (vi) all collateral
schedules, security interest subordination agreements, searches, abstracts,
releases and termination statements which Lender may request adequately to
assure and confirm the creation, perfection and priority of the security
interests created hereunder or under the Security Documents.


25

--------------------------------------------------------------------------------


 
(c)           On demand, Borrowers will pay or reimburse Lender for all
expenses, including all reasonable fees and disbursements of legal counsel,
incurred by Lender in connection with the preparation, negotiation, execution,
performance or enforcement of this Agreement or the Security Documents, or any
document contemplated thereby, or the perfection, protection, enforcement or
foreclosure of the Security Interests created hereby or by the Security
Documents, or in connection with the protection or enforcement of the interests
and collateral security of Lender in any litigation or bankruptcy or insolvency
proceeding or the prosecution or defense or any action or proceeding relating in
any way to the transactions contemplated by this Agreement.  Additionally,
Borrowers will reimburse Lender for all out of pocket expenses incurred in
connection with periodic field exams and ongoing monitoring.


(d)           Lender and its participants, if any, are not partners or joint
venturers, and Lender shall have no liability or responsibility for any
obligation, act or omis­sion of its participants under or as to this Agreement.


(e)           This Agreement shall be binding upon Borrowers and their
successors and assigns and shall inure to the benefit of Lender and its
participants, successors and assigns.  This Agreement shall be effective when
executed by Borrower and delivered to Lender, whether or not this Agreement is
executed by Lender.  All rights and powers specifically con­ferred upon Lender
may be transferred or delegated by Lender to any of its participants, successors
or assigns.  Except to the extent otherwise required by law, this Agreement and
the transactions evidenced hereby shall be governed by the substantive laws of
the State of Minnesota.  If any provision or application of this Agreement is
held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect other provisions or applications which can be
given effect, and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby.  All representations and warranties contained in this
Agreement or in any other agreement between Borrowers and Lender shall survive
the execution, delivery and performance of this Agreement and the creation and
payment of any indebtedness to Lender.  Borrowers waive notice of the acceptance
of this Agreement by Lender.


14.            Interest Rate.  Nothing herein contained nor any transaction
related hereto shall be construed or shall operate so as to require Borrowers or
any person liable for repayment of loans made hereunder to pay interest in an
amount or at a rate greater than the maximum allowed, from time to time, by
applicable laws, if any.  Should any interest or other charges, including any
property, tangible or intangible, or other items of value received by Lender,
imposed against or paid by the Borrower or any party liable for the payment of
such loans, result in a computation of earning of interest in excess of the
maximum legal rate of interest permitted under applicable law in effect while
such interest is being earned, then any and all of that excess shall be and is
waived by Lender, and all of that excess shall be automatically credited against
and in reduction of the principal balance of such loans, without premium, with
the same force and effect as though Borrowers had specifically designated such
extra sums to be so applied to principal and the Lender to accept such extra
payment(s) as a premium-free prepayment, and any portion of the excess that
exceeds the principal balance of loans made hereunder shall be paid by the
Lender to Borrowers or to any party liable for the payment of such loans, as
applicable, it being the intent of the parties hereto that under no
circumstances shall Borrowers or any party liable for the payment of the
indebtedness evidenced hereby be required to pay interest in excess of the
maximum rate allowed by any applicable laws.  The provisions of this Agreement
are hereby modified to the extent necessary to conform with the limitations and
provisions of this Paragraph, and this Paragraph shall govern over all other
provisions in any document or agreement now or hereafter existing.  This
Paragraph shall never be superseded or waived unless there is a written document
executed by Lender and Borrowers, expressly declaring the usury limitation of
this Agreement to be null and void, and no other method or language shall be
effective to supersede or waive this Paragraph.
 
26

--------------------------------------------------------------------------------


 
15.            Environmental Laws.  Borrowers are and will continue to be
throughout the term of this Agreement in full and complete compliance with all
federal, state and local laws, rules and regulations governing hazardous and
toxic substances, waste or materials, any pollutants or contaminants or any
other similar substances, or pertaining to environmental regulations,
contamination or cleanup, including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act, as amended, or any other
state lien or state super lien or environmental cleanup statute (all such laws,
rules and regulations being referred to collectively as “Environmental Laws”).


Borrowers indemnify, defend and hold Lender and their officers, directors,
employees and agents, harmless from and against any liability, loss, claims,
damages or expense (including attorneys’ fees and disbursements) arising out of
or based upon any violation or claim of violation of Environmental Laws by
Borrowers or with respect to any assets owned or used by Borrower or any
properties leased or occupied by Borrowers.  This indemnity shall be continuing
and remain in full force and effect and shall survive this Agreement and the
Security Documents or any exercise of any remedy by Lender even if all
indebtedness and other obligations to Lender have been satisfied in full.


16.           Indemnification.  Borrowers shall pay, indemnify, defend and hold
the Lender, each affiliate of Lender, and each participant in the obligations
with Lender, and each of their respective officers, directors, employees,
agents, and attorneys-in-fact (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings and damages, and all reasonable
attorneys’ fees and disbursements and other costs and expenses actually incurred
in connection therewith (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution, delivery, enforcement, performance, or administration of this
Agreement, any of the other Security Documents, or the transactions contemplated
hereby or thereby, and (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Security Document, or the use of
the proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding,
Borrowers shall have no obligation to any Indemnified Person under this
Paragraph 16 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted directly from the willful
misconduct or gross negligence of such Indemnified Person.  This provision shall
survive the termination of this Agreement and the repayment of the
Obligations.  If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.


27

--------------------------------------------------------------------------------


 
17.           Joint and Several.  Each Borrower shall be obligated, bound by,
subject to and comply with each and every agreement, covenant and provision
contained in this Agreement and shall be deemed to have made every
representation warranty contained in this Agreement.  Each Borrower acknowledges
and agrees that it is jointly and severally liable with the other Borrower for
all obligations, liabilities and indebtedness created or arising hereunder and
the release or substitution of any other Borrower shall not release or diminish
its liability hereunder.  Each Borrower agrees that al obligations, liabilities
and indebtedness are joint and several and the primary obligations of each of
them, enforceable against each Borrower separately or all or any combination of
Borrowers together notwithstanding of any right or power of any party to assert
any claim or defense as to the invalidity or unenforceability of any such
obligations, liabilities and indebtedness.  Each Borrower hereby waives any
defense it may claim as a guarantor, surety or accommodation party.  Lender may,
from time to time, without notice to any of Borrowers, (a) obtain or release any
security interest in any property to secure any of such obligations, liabilities
and indebtedness; (b) obtain or release the primary or secondary liability of
any party or parties with respect to any of such obligations, liabilities and
indebtedness (including, without limitation, the liability of any other
Borrower); (c) extend or renew for any period, alter or exchange any of such
obligations, liabilities and indebtedness or release or compromise any of such
obligations, liabilities and indebtedness of any obligor with respect to any
thereof; or (d) resort to any Borrower for payment of any such obligations,
liabilities and indebtedness whether or not the Lender shall have resorted to
any Collateral or to any other Borrower or any other party primarily or
secondarily liable with respect to any such obligations, liabilities and
indebtedness.


18.           Earlier Agreements.  The Note, Security Agreement and Mortgage and
related agreements and documents executed and/or delivered in connection
therewith shall remain in full force and effect; provided, however, (a) all
loans to Borrower shall also be governed by this Agreement, (b)in the event of a
conflict between the aforesaid agreements and this Agreement, this Agreement
shall take precedence and be controlling, and (c) this Agreement is a
restatement of the Security Agreement and replaces the Security Agreement in its
entirety.


19.           Jurisdiction and Venue.  BORROWERS HEREBY CONSENT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN HENNEPIN COUNTY,
MINNESOTA AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO
ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATED TO THIS AGREEMENT, THE
COLLATERAL, THE OBLIGATIONS, OR ANY OTHER SECURITY DOCUMENT, OR ANY TRANSACTIONS
ARISING THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE
FOREGOING.  Nothing herein shall affect Lender’s rights to serve process in any
manner permitted by law, or limit Lender’s right to bring proceedings against
Borrowers in the competent courts of any other jurisdiction or jurisdictions.


28

--------------------------------------------------------------------------------


 
20.           Waiver of Trial by Jury.  BORROWERS HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT, THE
COLLATERAL, THE OBLIGATIONS OR ANY OTHER SECURITY DOCUMENT OR TRANSACTIONS
BETWEEN BORROWERS AND LENDER.


Signature page follows.

29

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
proper officers thereunto duly authorized on the day and year first above
written.



   
NATURE VISION, INC. 
               
By
 /S/ Jeffrey P. Zernov      
     
 President and Chief Executive Officer                
By
/S/ Michael Day        Chief Financial Officer                
Federal Identification Number:  41-0831186 
               
Organizational Number:  W164 
               
NATURE VISION OPERATING, INC. 
               
By
/S/ Jeffrey P. Zernov      
      
President and Chief Executive Officer                
By
/S/ Michael Day                         
      
Chief Financial Officer                
Federal Identification Number:  41-1901370 
               
Organizational Number:  9Z969 
           
TRADE NAMES OF BORROWER:
 
ADDRESS OF CHIEF EXECUTIVE OFFICES: 
           
 
 
1480 Northern Pacific Road 
     
Brainerd, MN  56401 
                     


30

--------------------------------------------------------------------------------






                       
COLLATERAL LOCATIONS:
 
OTHER ADDRESSES:
                 
 
 
 
                         
 
 
 
 


 
Accepted at Minneapolis, Minnesota
 
on November 8, 2007.
     
M&I BUSINESS CREDIT, LLC
         
By
/S/ Thomas J. Kopacek    
Its   
Vice President  


 
31

--------------------------------------------------------------------------------
